Citation Nr: 9918890	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
pension benefits. 



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


REMAND

The veteran served on active duty from May 1984 to July 1987.  
He died in July 1995.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
October 1995 decision by the VA Regional Office (RO) in Los 
Angeles, California, which denied her claim of entitlement to 
VA death pension benefits on the grounds that her deceased 
spouse had not served during a war period.

The appellant filed her substantive appeal in March 1996, and 
requested therein that she be afforded a hearing at the local 
VA office before a Member of the Board.  The RO acknowledged 
the appellant's Travel Board hearing request in a letter to 
her dated in May 1996.  Thereafter, the appellant wrote the 
RO and requested that she be afforded a personal hearing 
before the RO in addition to a Travel Board hearing.  The 
appellant's personal hearing was held before the RO in 
September 1996.  

There is no indication of record, however,  that the RO has 
taken any action regarding the appellant's request for a 
Travel Board hearing beyond its initial letter to her 
acknowledging said request.  Further, there in no indication 
in the record that the appellant has withdrawn her request 
for a Travel Board hearing.

Additionally, the Board notes that a representative of 
Disabled American Veterans represented the appellant at her 
September 1996 hearing.  However, there is no power of 
attorney associated with the claims file that properly 
designates any person or any organization as her 
representative.  Pursuant to 38 C.F.R. § 20.602, the RO 
should forward to the appellant the appropriate VA Form so 
that she may properly file a power of attorney.

Accordingly, this case is remanded for the following:

1.  The RO should schedule the appellant 
for a Travel Board hearing.

2.  The RO should forward the appropriate 
power of attorney form to the appellant 
so that she may properly execute and file 
the same.  Said power of attorney should 
be associated with the claims file.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purpose of this 
remand is to afford the appellant due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



